
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a national World War I memorial should be
		  established.
	
	
		Whereas the year 2014 marks the centennial of World War I,
			 often referred to as the Great War;
		Whereas the National Mall is home to national memorials
			 for major conflicts involving the United States during the 20th century,
			 including the World War II Memorial, the Korean War Veterans Memorial, and the
			 Vietnam Veterans Memorial, but is not home to a national World War I
			 Memorial;
		Whereas the District of Columbia War Memorial, managed by
			 the National Park Service, was dedicated to the more than 26,000 residents of
			 the District of Columbia who, without a vote in Congress, served bravely in
			 World War I, including 499 who were killed;
		Whereas a national memorial dedicated to all Americans who
			 served in World War I should be located in the Nation’s capital, in a
			 well-traveled area commensurate with the importance of World War I in the
			 history of the United States;
		Whereas members of Congress and other Americans desire to
			 establish a commission to ensure a suitable observance of the World War I
			 centennial; and
		Whereas the National Park Service, the National Capital
			 Memorial Advisory Commission, and the American Battle Monuments Commission have
			 specifically determined that either adding a new national World War I memorial
			 in the vicinity of the District of Columbia War Memorial or re-designating the
			 District of Columbia War Memorial as a National World War I Memorial would
			 violate chapter 89 of title 40, United States Code (commonly known as the
			 Commemorative Works Act): Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the District of Columbia War Memorial
			 should remain a memorial dedicated solely to the residents of the District of
			 Columbia who served in World War I; and
			(2)a Congressionally authorized study or
			 commission should determine a proper location for a national memorial dedicated
			 to all Americans who served in World War I.
			
